Citation Nr: 1312796	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  07-29 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased initial rating for a low back disability, rated as 10 percent disabling prior to February 6, 2012, and as 40 percent disabling thereafter.

2.  Entitlement to a rating in excess of 10 percent for residuals of a distal radius fracture of the right wrist.

3.  Entitlement to a rating in excess of 10 percent for a left hip scar. 

4.  Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to February 1993.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's above claims.  

When the claims were most recently before the Board in January 2012, the Board reopened the claim of entitlement to service connection for bronchial asthma and remanded the matter, along with the claims of increased ratings in excess of 10 percent for the wrist, scar and back disabilities, to the RO or the Appeals Management Center (AMC) for additional development.  On remand, AMC granted an increased rating for the low back disability effective from February 6, 2012, and denied an increased rating prior to that time.  The Veteran has continued his appeal as to all of the claims on appeal, and has specifically indicated that he seeks to have the 40 percent rating effective from January 2007.  

The Veteran provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO in September 2011.  

The issue of service connection for bronchial asthma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 6, 2012, the service-connected low back disability was manifested by forward flexion limited to not less than 90 degrees and no ankylosis, with no separately compensable neurological disorder or incapacitating episodes of intervertebral disc syndrome; combined range of motion of the thoracolumbar spine was measured at 236 degrees with spasm but without abnormal gait or noted abnormal spinal contour on VA examination.

2.  From February 6, 2012, the service-connected low back disability has been manifested by limitation of forward flexion to not less than 30 degrees and no ankylosis, separately compensable neurological disorder or incapacitating episodes of intervertebral disc syndrome.

3.  The Veteran's service-connected residuals of a distal radius fracture of the right wrist are manifested by painful motion limited, at worst, to dorsiflexion to 60 degrees and palmar flexion to 70 degrees; there is no ankylosis, evidence of nonunion of the radius in the lower half with false movement, or impairment of supination or pronation (with bony fusion or the hand fixed near the middle of the arc or in moderate pronation, or with motion lost beyond the last quarter of the arc and the hand does not approach full pronation) at any time during the course of the appeal. 

4.  The Veteran's service-connected left hip scar is manifested by a linear scar measuring at most 6.5 inches, or 17 centimeters (cm), long and.5 cm wide on the left lateral buttock or hip area; it is non-disfiguring and has been alternately described as deep and superficial.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for low back disability prior to June February 6, 2012, and in excess of 40 percent from that date, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40. 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2012).

2.  The criteria for a disability rating in excess of 10 percent for residuals of a distal radius fracture of the right wrist have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.7, 4.40. 4.45, 4.71a , Diagnostic Codes 5213, 5215 (2012).

3.  The criteria for a disability rating in excess of 10 percent for the left hip scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks increased ratings for his service-connected low back, right wrist and left hip disabilities.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The record reflects that the Veteran was provided all required notice in a letter mailed in May 2006, well prior to the issuance of the September 2006 rating decision on appeal. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claim herein decided.  In this regard, the Board notes that service treatment records and treatment records from those VA and non-VA medical providers identified by the Veteran has potentially having relevant treatment records.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.

The Board previously remanded the case to afford the Veteran current VA examinations, which were performed in February 2012.  The Board has reviewed the examination reports and find them to be in compliance with the requirements articulated in the Board's remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board further finds the examinations conducted in February 2012 to be adequate for rating purposes.  Specifically, the reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Furthermore, the examiner provided appropriate findings sufficient to rate the Veteran under the appropriate diagnostic criteria.  The Board therefore concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has also been afforded a hearing before the Board.

Accordingly, the Board will address the merits of the claims for increased ratings decided below.

II.  General Legal Principles of Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

In accordance with 38 C.F.R. §§ 4.1 , 4.2, 4.41, 4.42 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities on appeal.  The Board has found nothing in the historical record that would lead to the conclusion the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability under review. 

Of interest, the Veteran was shot in the left buttock while on active duty in May 1991 during an assault in New Jersey.  He underwent intramedullary rod placement for a left femoral fracture.  He also fractured his right wrist when he fell.  He required closed reduction and internal fixation of the right distal radius fracture using pins.  Service connection for residuals of right distal radial fracture and scars, residual of surgery of the left lateral aspect of the left hip, was granted in April 2002.  10 percent ratings were assigned for each disability at that time.  

The instant request for higher evaluations for the hip scar and the right wrist was received in April 2006.  At that same time, the Veteran claimed service connection for low back disability, which was granted in the September 2006 rating decision on appeal.  The pertinent facts will hereinafter be summarized.

      Low Back Disability and Right Wrist Disability

Lumbosacral strain (Diagnostic Code 5237), spinal stenosis (Diagnostic Code 5238) and degenerative arthritis of the spine (Diagnostic Code 5242) are rated under the General Rating Formula for Diseases and Injuries of the Spine.

Intervertebral disc syndrome (IVDS) is rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under the criteria effective from September 26, 2003, IVDS will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

The provisions of the General Rating Formula for Diseases and Injuries of the Spine, effective September 26, 2003, are as follows, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease. 

A 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, if combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, with vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, with muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or reversed kyphosis.

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

There are several notes set out after the General Rating Formula that provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is assigned with episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is assigned with episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assigned with episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A rating of 60 percent is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  There is no provision under this Diagnostic Code for evaluation higher than 60 percent. 

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to Intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that if Intervertebral disc syndrome is present in more than one spinal segment, provided that the effects of each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula, whichever method results in a higher evaluation for that segment.

The Veteran's service-connected right wrist disability is rated under diagnostic code 5215 applicable to limitation of motion of the wrist and diagnostic code 5213 applicable to impairment of supination and pronation of the elbow and forearm.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5215, 5213 (2012).  The Board notes that a normal range of motion in the wrist is dorsiflexion (extension) to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  See 38 C.F.R. § 4.71, Plate I (2012). 

Handedness for the purpose of a dominance rating is determined by the evidence of record, or by testing on VA examination.  See 38 C.F.R. § 4.69 (2012).  Only one hand is considered dominant.  The evidence of record establishes that the Veteran is right-handed, and as such, major hand disability ratings are applicable.

Under diagnostic code 5215, a 10 percent rating is warranted for either the major or minor limb when palmar flexion is limited to a position in line with the forearm, or when dorsiflexion is less than 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2012).  A 10 percent rating is the only, and therefore the maximum, rating available under this code.  In the instant case, the Veteran is in receipt of the maximum 10 percent evaluation under this diagnostic code, and the Board, therefore, will consider whether the Veteran is entitled to a greater rating under other diagnostic codes.  

Diagnostic code 5214 provides higher evaluations when ankylosis of the wrist is present.  "Ankylosis" is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  A 50 percent rating is warranted when there is unfavorable ankylosis, in any degree of palmar flexion, or with ulnar or radial deviation of the major wrist.  A 40 percent rating is warranted when there is ankylosis of the major wrist in any other position, except favorable.  A 30 percent rating is warranted when there is favorable ankylosis in 20 degrees to 30 degrees dorsiflexion in the major wrist.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2012).

The Board notes that there are additional diagnostic codes for the evaluation of wrist and forearm disabilities, including Diagnostic Code 5213, under which the Veteran is also rated.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5205-5213 (2012).  Diagnostic Code 5213 provides ratings based on impairment of supination and pronation of the forearm.  Normal forearm supination is from 0 degrees to 85 degrees.  Normal forearm pronation is from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I (2012). 

Diagnostic Code 5213 provides that supination of the forearm limited to 30 degrees or less is rated 10 percent disabling for the major side and 10 percent for the minor side.  Limitation of pronation with motion lost beyond the last quarter of arc, so the hand does not approach full pronation, is rated 20 percent disabling for the major side; limitation of pronation with motion lost beyond the middle of arc is rated 30 percent disabling for the major side.  Loss of supination or pronation due to bone fusion, with the hand fixed near the middle of the arc or moderate pronation, is rated 20 percent disabling for the major side; loss of supination or pronation due to bone fusion, with the hand fixed in full pronation, is rated 30 percent disabling for the major side; and loss of supination or pronation due to bone fusion, with the hand fixed in supination or hyperpronation, is rated 40 percent disabling for the major side.  38 C.F.R. § 4.71a (2012). 

The Veteran had a VA medical examination for the spine in May 2006 in which he complained of non-radiating low back pain since 1991.  The Veteran reported no gait problems and used no assistive devices.  His treatment was currently with ibuprofen, sometimes.  He was independent in daily activities.  He worked as a home inspector and was assessed by the examiner as fit for that occupation.  The Veteran reported he could walk a quarter mile in 20 minutes.

On examination gait was antalgic.  Range of motion (ROM) testing of the thoracolumbar spine revealed forward flexion to 90 degrees and backward flexion to 26 degrees.  Left and right lateral rotation and flexion were all 30 degrees with pain at the end of rotation and flexion to the left.  Four repetitions resulted in pain increasing to 4 on a scale of 1 to 10, and ROM was limited an additional 10 degrees in flexion due to weakness, fatigue and lack of endurance.  Pain had a major functional impact and was objectively demonstrated with spasm and tenderness at L5-S1.  Neurological examination was normal.  There was no vertebral fracture and no intervertebral disc syndrome.  X-rays were recommended and the diagnosis was mechanical low back pain and mild degenerative disc disease L5-S1.  The impression on X-ray was mild disc space narrowing at L5-S1.  Also, X-rays of the right wrist revealed posttraumatic changes to include healed fracture deformity of the distal radius and ulna styloid process.  Bony alignment and articular spaces were anatomic and no significant proliferative changes were noted.  

VA outpatient treatment notes show the Veteran presented in March 2006 complaining of weakness, stiffness and pain in the right lower arm especially on the ulnar side.  He was admitted as an inpatient at a VA facility for treatment of alcohol and drug dependence during that time.  

Private treatment records include a January 2007 orthopedic evaluation from E.M., M.D.  Range of thoracolumbar spine was reported as 80% of expected.  There was tenderness and spasm of the thoracolumbar paraspinals with motion.  Side bending was 10 degrees to the right and 20 degrees to the left.  The left hip had thickened scar tissue palpable deep to the trocanteric region.  Neurologic examination to the lower extremities was normal.  The right hand was weakened when compared to the left.  Supination and pronation was crepitant and painful with discomfort over the distal radioulnar joint.  The diagnosis following X-rays included: progressive posttraumatic lumbar spondylosis without myelopathy but with contractures of the lumbosacral region and left hip area, right wrist fracture with residual posttraumatic osteoarthrosis contractures and weakness.  

In an April 2007 letter, the Veteran's wife indicates that the Veteran suffers from low back, right wrist pain and discomfort, multiple other problems and discomfort with sexual relations.  

VA examination of the right wrist in July 2007 revealed dorsiflexion 0 to 30 degrees, palmar flexion 0 to 40 degrees, radial and ulnar deviation 0 to 20 degrees.  The shoulder, elbow and forearm had full range of motion.  The Veteran was a real estate agent, and his daily activities were not limited by his orthopedic problems.  He was right hand dominant.  The examiner opined that right wrist arthritis was secondary to residuals of the radial fracture.  

At his travel Board hearing before the undersigned, the Veteran testified that he was right-handed but his left arm was now stronger due to the right wrist fracture.  His primary problems are the right wrist and the low back.  He stated that he has trouble grasping heavy items like a hammer.  As for the low back, he requires the use of a cane sometimes, particularly in the cold weather.  

The Veteran had VA examinations of the low back and the right wrist in February 2012 by an examiner who reviewed the claims folder.  A February 2012 Disability Benefits Questionnaire (DBQ) for the spinal examination reflects that the current diagnosis is back strain.  Flare-ups were described by the Veteran as episodes where he could not get out of bed.  Active ROM was forward flexion to 30 degrees at which point painful motion began.  Extension was to 0 degrees.  Lateral flexion and rotation were all to 30 degrees without evidence of pain.  The examiner reported as to ROM that the Veteran did not cooperate fully and he appeared to exaggerate discomfort, essentially not being able to flex or extend.  In observing him after the evaluation, the examiner noted that the Veteran barely used his cane and did not seem uncomfortable.  Repetitive testing did not result in decreased ROM.  His functional loss included less movement than normal, pain on movement and interference with sitting, standing and weight bearing.  There was no spasm.  Muscle strength was normal, as were reflexes.  Straight leg raise could not be performed.  There was no radiculopathy nor other neurologic abnormalities.  There was no IVDS.  The Veteran reported he used braces regularly and a cane constantly.  There was no documented arthritis or vertebral fracture based on imaging studies including current X-ray of the lumbar vertebrae.  The examiner opined that the back condition did not impact the Veteran's ability to work.  The examiner reiterated at the end of the examination that the Veteran did not fully cooperate inasmuch as he essentially could neither extend nor flex, yet in August 2011 he achieved 12.5 METS according to the VA treatment notes reviewed.  

The DBQ of the right wrist by the same examiner revealed the Veteran's complaints that flare-ups occurred but he cannot do much so it was hard to tell.  Palmar flexion was to 70 degrees with no painful motion.  Dorsiflexion was to 60 degrees with no painful motion.  There was no increased loss of ROM with repetitive testing.  Functionally, the right wrist injury caused weakened movement, excess fatigability, incoordination and pain on movement.  Muscle strength testing was normal.  There was no ankylosis.  X-rays showed old mild posttraumatic deformity distal radius with no acute fractures and no change from prior, as well as relatively preserved joint spaces.  These did not document arthritis.  The wrist disability had no functional impact on work ability in the opinion of the examiner.  

VA treatment records dated through February 2012 reflect that the Veteran underwent evaluation for a cane at the physical rehabilitation clinic on the same day following his February 2012 examination.  

On review of the evidence above, the Board finds the criteria for a rating in excess of 10 percent prior to February 6, 2012, for the low back disability are not met.  Prior to that date the Veteran's flexion was measured at 90 degrees on VA examination in May 2006, which is squarely within the rating criteria for the currently-assigned 10 percent rating.  His combined range of motion was 236 degrees as noted in May 2006, and while there was spasm there was no gait abnormalities or noted spinal contour abnormality.  He did not display any of the other criteria such as ankylosis, that would qualify for the higher rating.  Finally, there is no evidence during the period of a separately compensable neurological disorder attributable to the service-connected low back disability.  Although the Veteran's wife did state in April 2007 that he has discomfort with sexual relations, there is no medical indication that this is related to his low back strain, despite extensive examination efforts to discern the totality of his back symptoms.  Neurological examination has remained negative.  As such, the Board can not conclude that this is related to the low back disability.  

Similarly, the Board finds the criteria for rating in excess of 40 percent from February 6, 2012, are not met.  The Veteran's measured forward flexion of 30 degrees is within-barely-the rating criteria for the 40 percent rating.  Ratings higher than 40 percent requires ankylosis, but there is no indication the Veteran's spine is ankylosed to any degree.

There are no documented or reported incapacitating episodes of IVDS requiring bed rest prescribed by a physician before or after February 6, 2012, to warrant alternative rating on that basis.

Furthermore, on review of the evidence above, as to the right wrist, the Board finds the criteria for rating in excess of 10 percent are not met.  The Veteran has essentially demonstrated painful motion limited, based on the most recent examination report, to dorsiflexion to 60 degrees and palmar flexion to 70 degrees.  The Veteran has not demonstrated ankylosis, as noted on the February 2012 examination report.  Moreover, there has been no noted evidence of nonunion of the radius in the lower half with false movement, or of impairment of supination or pronation with bony fusion or the hand fixed near the middle of the arc or in moderate pronation, or with motion lost beyond the last quarter of the arc and the hand does not approach full pronation, at any time during the course of the appeal.  

VA must consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of range of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995), discussing 38 C.F.R. §§ 4.40 and 4.45.  The Veteran in this case has consistently complained of back and right wrist pain.  However, functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant; see 38 C.F.R. § 4.40.  In this case the VA orthopedic consultant noted the Veteran's reported pain and limited ROM could not be explained, and the VA examiner specifically stated the Veteran was exaggerating his symptoms on examination.  Additionally, the VA orthopedic consultant noted no increased functional limitations due to pain, repetitive motion or fatigue of the right wrist.  The Board finds that additional compensation for pain is not warranted for either disability.  Moreover, given that the General Rating Formula for the back specifically applies with or without symptoms such as pain, stiffness or aching, and given the unreliability of the Veteran's subjective reports as pointed out by the examiner, the Board finds that additional compensation for pain is not warranted.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence offered by the Veteran in the form of his testimony before the Board, his correspondence to VA and his statements to various medical providers and examiners.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case the Board finds the Veteran is not credible in reporting his symptoms.  As noted above, the most recent VA examiner in February 2012 expressly opined the Veteran was exaggerating his symptoms of back problems during examination.  In sum, the Board finds the Veteran's unsupported account of his symptoms to be unreliable and not credible. 

The criteria for a higher rating were not met during any distinct period under review, with the exception of the period prior to and following February 6, 2012, as discussed above in reference to the back, so "staged ratings" are not applicable.  Hart, 21 Vet. App. 505  

      Left Hip Scar

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 and again in October 2008.  The October 2008 revisions are applicable to application for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case the Veteran filed his increased rating claim in April 2006.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable. 

Former Diagnostic Code 7800 concerns scars of the head, face or neck and is therefore not applicable to this case, as the Veteran's scars are on the Veteran's left hip or buttock area.  Scars, other than on the head, face, or neck, that are deep or that cause limited motion are rated under 38 C.F.R. § 4.118 , Diagnostic Code 7801.  Under this code, a 10 percent disability rating is warranted for a scar or scars with an area or areas exceeding 6 square inches (39 square centimeters (cm)).  A 20 percent disability rating is warranted for a scar or scars with an area or areas exceeding 12 square inches (77 square cm).  A 30 percent disability rating is warranted for a scar or scars with an area or areas exceeding 72 square inches (465 square cm).  A maximum 40 percent disability rating is warranted for a scar or scars with an area or areas exceeding 144 square inches (929 square cm).  38 C.F.R. § 4.118 , Diagnostic Code 7801 (2008). 

There are two notes following Diagnostic Code 7801.  Note 1 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note 2 provides that a deep scar is one associated with soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008). 

Scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion are rated under 38 C.F.R. § 4.118, Diagnostic Code 7802.  Under this code, a 10 percent disability rating is warranted for a scar or scars with an area or areas exceeding 144 square inches (929 square cm).  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  Note 2 following this diagnostic code provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008). 

A 10 percent evaluation is authorized for superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  A note following this diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008). 

A 10 percent evaluation is authorized for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). 

Scars may also be rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7805 (2008). 

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.

The surgical scar of the Veteran's left hip has been rated under Diagnostic Code 7804 [scars, superficial, painful on examination].  

Other diagnostic codes used for rating skin disabilities are not applicable to the Veteran's service-connected surgical scar.  The Veteran has not suggested that the use of any other diagnostic code would be more appropriate.  

The Veteran underwent VA scars examination in May 2006.  The surgical scar on the left lateral aspect of the hip was 13 centimeters (cm) x 0.5 cm, and bone deep.  It was deep, depressed, tender and adherent.  He complained of pruritis over the areas of his multiple scars, and reported using Keri Lotion.  The skin was described as indurated and inflexible but there was no limitation of motion or disfigurement due to the scar.  The pertinent diagnosis was residual scar due to service-connected shell fragment wound.  

DBQ of the left hip scar in February 2012 was performed by an examiner who reviewed the claims folder.  The report showed the scar to be not painful and not unstable.  The scar was described as a linear scar 17 cm long.  The total area affected in the left lower extremity by superficial non-linear scarring was 19 cm, with two other scars on other areas of the leg being noted.  The linear scar in question did not result in limitation of function.  As it was not disfiguring, color photos were not taken.  

The Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his left hip scar.  In this regard, the Board notes that the most recent evidence reflects that the scar is not deep and does not caused limitation of function.  Additionally, the scar measures 8.5 square centimeters (17 cm x .5 cm), and does not involve an area exceeding 12 square inches (77 square cm).  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805.  To the extent that the scar is characterized as bone deep on May 2006 examination, the Board finds the more recent examination to be more probative as to the actual status of the scar during the appeal period.  This is because the 2012 examination was performed by an examiner who reviewed the claims folder and who considered all evidence of record and performed a more detailed examination as reflected in the DBQ report.  The 2012 examination indicates that the scar is linear and superficial.  Moreover, the Veteran has not argued that the scar itself is functionally limiting, rather, he has described problems he has with the service-connected underlying femur disability, which is not on appeal.  Additionally, the record is replete with reference to the scar being not functionally limiting.  Nonetheless, assuming, arguendo, that the scar is deep, as the total area involved is 17 cm x .5 cm, or 8.5 square cm, this does not support even a 10 percent rating under 7802, and certainly does not support a rating of 20 percent under 7801.  

The Veteran has not testified that his scar of the left hip causes significant impairment.  In fact, he offered no substantive complaints regarding the left hip scar at his hearing.  

Inasmuch as the record reflects that service connection is in effect for status post gunshot wound of the proximal left femur, with traumatic degenerative joint disease, left hip, the Board has been mindful that considering manifestations of this disability in the rating of the instant scar would violate the prohibition against pyramiding in 38 C.F.R. § 4.14. 

The criteria for a higher rating were not met during any distinct period under review, so "staged ratings" are not applicable.  Hart, 21 Vet. App. 505  

Thus, the Board finds that the preponderance of the evidence is against entitlement to an increased rating for the left hip scar.

      Additional Consideration

The Board has considered whether the claims should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of each of the claimant's disabilities with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected disabilities are contemplated by the schedular criteria.  As to the low back and right wrist, there is primarily pain and limitation of motion.  As to the left hip scar, there is primarily pain.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

In this case the Veteran does not argue in essence that he is unemployable due to his service-connected disabilities.  Moreover, the VA examiner in 2012 reported that the disabilities caused no impairment on his occupational functioning.  The Board accordingly finds that a claim for a TDIU is not before the Board.

In sum, based on the evidence and analysis above the Board finds the criteria for the increased rating claims are not met.  Accordingly, the claims must be denied.

Because the evidence preponderates against the claims, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54  .



ORDER

An increased initial rating for a low back disability, rated as 10 percent disabling prior to February 6, 2012, and as 40 percent disabling thereafter, is denied.

A rating in excess of 10 percent for residuals of a distal radius fracture of the right wrist is denied.

A rating in excess of 10 percent for a left hip scar is denied.


REMAND

Unfortunately, the case must be remanded once again for further development as to the claim of service connection for asthma. 

The Board's remand in January 2012 requested the originating agency to afford the Veteran an examination by an examiner to determine the etiology and severity of any current diagnosed asthma or bronchial asthma disorder.  The examiner was to specifically comment on a letter dated April 2007 from a friend of the Veteran (T.L.B., LCDR, USN), indicating that she lived with the Veteran for over four years during service and witnessed the Veteran having symptoms in service, in offering his opinion.  However, in a March 2012 addendum report, the VA examiner instead commented on a letter from the Veteran's wife, (T.J.-W.) also dated in April 2007.  This is apparent as the examiner quotes from a specific line in the wife's letter.  These letters are separate and concern different matters.  The letter from T.J.-W. is in reference to the pain her husband has been going through since his accident in 1991 and mentions asthma to a lesser degree.  The letter from T.L.B. discusses the Veteran's signs and symptoms of asthma on active duty onboard ship and in Japan.  Thus, neither the addendum nor the February 2012 examination report substantially complied with the requirements of the Board's remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance). 

Accordingly, this case is REMANDED once again to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The claims folder should be provided to and reviewed by the examiner who performed the February 2012 examination and who provided the March 2012 addendum, or a suitable substitute.  After reviewing the Veteran's claims file the examiner should offer an opinion as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) that the Veteran has any asthma or breathing disorder related to service.  The examiner should specifically comment on a letter dated April 2007 from a friend of the Veteran, T.L.B. indicating that she witnessed the Veteran having symptoms in service, in offering his opinion.  (This letter is separate and distinct from the letter from the Veteran's wife, also written in April 2007.)  All findings, and the reasons and bases therefore, should be set forth in detail. 

2.  To help avoid future remand, the RO or the AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  Stegall, 11 Vet. App. 268. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the claim based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


